Citation Nr: 0804102	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left ankle disability, and if so, whether the reopened claim 
should be granted.  

2.  Entitlement to service connection for a left knee 
disability as secondary to left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, 
reopened and denied the claim for entitlement to service 
connection for a left ankle disability.  Entitlement to 
service connection for a left knee disability was also 
denied.

The veteran provided testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge (VLJ) in 
August 2007.  A transcript of the hearing is of record.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issues throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for a left ankle disability 
before reaching the merits of the service connection claim.

In October 2007, the veteran and his representative submitted 
additional evidence accompanied by a waiver of his right to 
have this evidence initially considered by the originating 
agency.  

In October/November 2007, the Board notes that additional 
evidence from the veteran was received by the Board 
subsequent to the issuance of the April 2007 supplemental 
statement of the case (SSOC).  The veteran did not provide a 
waiver of RO consideration.  However, a review of this 
evidence reveals that it consists of either duplicate copies 
of records that have previously been considered, or pertains 
to matters unrelated to the issues on appeal.  Therefore, 
further action on this matter is not required.  38 C.F.R. § 
20.1304 (2007).

The issues of entitlement to service connection for a left 
ankle disability on the merits and entitlement to service 
connection for a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The evidence received since an unappealed RO decision 
rendered in August 2002, which declined to reopen the 
previously disallowed claim for service connection for 
residuals of left ankle sprain, includes evidence that is not 
duplicative or cumulative of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a left 
ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In light of the Board's decision to reopen the left ankle 
disability claim based on the veteran's submission of new and 
material evidence, it is clear that no further notification 
of the evidence necessary to reopen the claim is required to 
comply with VA's duty to notify under the VCAA.  Moreover, 
while the veteran has not been provided with the requisite 
notice with respect to the disability-rating and effective-
date elements of his claim pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the RO will have the 
opportunity to remedy this matter while on Remand. 


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis

The veteran contends that he has a current chronic left ankle 
disability resulting from an in-service ankle sprain.  
Service connection for a left ankle disorder was initially 
denied in a February 1993 Board decision based on the absence 
of any medical evidence showing a current ankle disability.  
The evidence of record at that time included the veteran's 
service treatment records, post-service medical records, and 
an October 1989 VA examination report.  This evidence showed 
that while the veteran was found to have left ankle 
tenderness at his October 1989 VA examination, X-rays of his 
left ankle were normal and he was diagnosed with a previous 
left ankle injury.  Post-service medical records also showed 
that the veteran had complained of a weak left ankle, but 
there was no objective medical evidence of a residual 
disability from his in-service left ankle sprain.  

The veteran has made several attempts to reopen his claim for 
entitlement to service connection for a left ankle 
disability.  The most recent final denial of his claim to 
reopen was made in an August 2002 decision by the RO.  The 
evidence of record at the time included the veteran's 
statements that his left ankle would swell and give way.  The 
record also contained records of outpatient treatment at the 
VAMC and a  November 2000 VA examination for non-service 
connected benefits; both were negative for complaints 
pertaining to the veteran's left ankle.  

The veteran's current claim to reopen was received in 
December 2004.  The medical evidence added to the record 
since the August 2002 denial includes additional outpatient 
treatment records from the VAMC and the veteran's private 
physician.  In addition, the record contains the veteran's 
testimony at his August 2007 videoconference hearing and a 
December 2006 statement from a friend who remembers the 
veteran receiving treatment for his left ankle in 1974.  

A VA treatment record dated in October 2004 noted that the 
veteran had left ankle weakness and instability and apparent 
nonfunctioning of the peroneal tendons for which he was 
issued a brace.  The examiner noted a provisional diagnosis 
of paralysis of the anterior tibial nerve (deep peroneal).  
An April 2005 VA treatment record showed that the veteran 
reported a history of pain in his left ankle for several 
years and was noted to have received a brace.  X-rays of the 
left ankle showed no evidence of fracture, dislocation, or 
degenerative changes.  Minor arterial vascular calcifications 
were noted, as well as very small heel spurs.  The diagnosis 
was pain in the left ankle with no evidence of a peroneal 
nerve injury, but the examiner noted that the veteran would 
benefit from an orthopedic referral.  A January 2006 VA 
orthopedic consult record showed that while the veteran 
presented with a primary complaint referable to his left 
knee, Dr. J.V. made the additional comment that 
"[u]ndoubtedly, [the veteran's] problem with his left ankle 
[might] have exacerbated his problem or been the etiology 
thereof as well" in connection with the veteran's complaints 
associated with his left knee.  A December 2006 VA treatment 
record indicated that the veteran continued to wear an 
"AFO" [ankle fixation orthotic] built into his left shoe, 
which reportedly helped with his ankle pain.  

The Board notes that while a peroneal nerve injury appears to 
have been ruled out, a diagnosis of nonfunctioning of the 
peroneal tendons remains for which the veteran was issued a 
brace for his left ankle.  Thus, the additional evidence 
received after the August 2002 denial relates to an 
unestablished fact necessary to substantiate the claim-which 
is, that the veteran has a current disability of the left 
ankle.  Therefore, the foregoing evidence is sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the veteran's claim for service 
connection for a left ankle disability is warranted.

ORDER

Having determined that new and material evidence has been 
received, reopening of the claim for entitlement to service 
connection for a left ankle disability is granted.


REMAND

Although the claim is reopened, additional evidence is needed 
before a determination on the merits can be rendered.  

No specific disability of the left ankle was specified by Dr. 
J.V., but as noted above, the veteran appears to be diagnosed 
with nonfunctioning of the peroneal tendons, and he certainly 
was issued an ankle brace by VA.  There is no competent 
medical evidence of record that indicates that any current 
disability of the left ankle is etiologically related to the 
left ankle sprain the veteran sustained during service.  
Thus, the Board finds that it is necessary that the veteran 
be afforded a VA examination to assess the nature of his left 
ankle disability during which time a medical opinion should 
be obtained on whether any left ankle disability is related 
to his in-service left ankle sprain.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) 
(West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2007).

The record reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA), and as such, these records should be obtained in 
accordance with Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The claim of entitlement to service connection for a left 
knee disability as secondary to the left ankle disability is 
inextricably intertwined with the claim for service 
connection of a left ankle disability.  Pending evidentiary 
development of the ankle issue might result in the 
establishment of service connection, which is a condition 
precedent for establishing secondary service connection for 
the claimed left knee disability.  Thus, the Board will defer 
adjudication of that issue.

Finally, while this case is in remand status, the RO or the 
AMC should ensure that all notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) is 
provided.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  The veteran should be provided notice 
of the disability rating and effective 
date elements of his claims in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Please obtain a copy of any SSA 
decision that awarded disability benefits 
to the veteran, as well as the evidence 
upon which the decision was predicated.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature of any left ankle disability 
present and to provide an opinion as to 
its possible relationship to service.  
Any indicated studies should be 
performed.  The claims folders and a copy 
of this REMAND must be provided to and 
reviewed by the examiner.  Based upon the 
claims folders review and the examination 
results, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that any 
disability of the left ankle found on 
examination is etiologically related to 
the veteran's military service, to 
include the documented left ankle sprain.  
The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


